Exhibit 99.1 Management Presentation May 2012 LMI AEROSPACE PROPRIETARY 1 Safe Harbor Statements In addition to the Company’s past performance and other historical facts, this presentation contains certain forward-looking information, such as current expectations as to future performance and schedules. Such forward-looking information is based on management’s current assumptions and analysis, which are subject to numerous business risks and uncertainties, including risk and uncertainties that relate to acquisitions.There can be no assurance that these assumptions will prove to be accurate in the future.Actual results may differ from these forward-looking statements as a result of, among other things, the factors detailed from time to time in the Company’s filings with the Securities and Exchange Commission.Please refer to the Risk Factors contained in the Company’s annual report on Form 10-K for the year ended December 31, 2011. LMI AEROSPACE PROPRIETARY 2 Senior Management Lawrence E. Dickinson CFO & Secretary Ronald S. Saks CEO & Director >Chief Executive Officer of LMI since 1984 >Chief Financial Officer of LMI since 1993 LMI AEROSPACE PROPRIETARY 3 (1) Based on financials for the 12-month period ended December 31, 2011 Investment Highlights >Leading provider of design engineering services, structural assemblies, kits and components for aerospace and defense markets >Well-positioned on key programs with leading OEMs and Tier-1 market participants >Favorable long-term industry trends toward outsourcing engineering, production and assembly >Broad revenue / customer diversification(1) •34% services, 66% production and assembly •38% large commercial, 22% military, 31% regional and business •Diversification within market sectors remains a focus >Growth strategy leverages existing programs, integrated design-build model and disciplined M&A approach >Experienced management team with an average of over 20 years’ experience and strong industry relationships >Large capital expenditures planned for growth and redundancy >Research and development team initiating in second quarter LMI AEROSPACE PROPRIETARY 4 Operating Income(1) Revenue(1) Investment Highlights (continued) >Proven track record of financial performance >Overall 2012 Revenues are expected to be $282 - $298 million •Aerostructures: $186 - 198 million •Engineering Services: $96 - $100 million (US$ in millions) (1)2012E reflects midpoint of Company guidance as of May 7, 2012 LMI AEROSPACE PROPRIETARY 6 Strong Relationships with OEMs & Tier 1s (1) Acquired by Triumph Group in 2010 Recent Awards •D3 Subsidiary wins Boeing Supplier of the Year for non-production for 2011 •Aerostructures’ Savannah location wins APB Supplier of the Year for 2011 LMI AEROSPACE PROPRIETARY 7 Strategic Initiatives >Achieve organic growth within our engineering and manufacturing businesses as well as through new design-build projects >Make project management expertise the cornerstone of our competitive advantage >Continue to diversify our customers across three major market sectors and within those sectors >Pursue strategic acquisitions to build critical mass and capabilities to win larger, more complex projects >Provide exemplary customer service - mentoring, design for cost >Target perfect quality and delivery performance >Implement global sourcing strategy to provide value to our customers >Continue to invest in training and development of our workforce LMI AEROSPACE PROPRIETARY 8 LMI Offers Full Lifecycle Support from Engineering & Design to Assembly & Manufacturing >Customer defines product or project requirements >Done together with customer >Time and materials billing >Testing on fixed price basis >Joint input between LMI and Customer >Quote in competition with others >Build to print >Long-term contracts with customers LMI AEROSPACE PROPRIETARY 9 Design-Build Strategy “We will provide integrated solutions to our aerospace customers through creative and value-driven engineering and manufacturing processes, throughout the product life cycle.” >LMI is positioned as a “turnkey” aerospace systems provider, capitalizing on the accelerating trend of OEMs outsourcing complex aircraft development projects >Technical leadership through over 300 highly skilled D3 engineers and 49 Intec technicians >New programs expected to require substantial annual investments in engineering and tooling >Continue to seek acquisitions to broaden capabilities and support production of larger, complex assemblies Select Customers LMI AEROSPACE PROPRIETARY 10 MRJ Tailcone Development Schedule >MJET required a supplier with design, tooling and fabrication capabilities >Engineering and tooling funded through milestone payments >1st unit estimated to be delivered in 1st quarter 2013 1 Jan 10 1 Jul 10 1 Jan 11 1 Jun 11 1 Jan 12 1st Flight PDR CDR-1 CDR-2 Go-Ahead Production Authorization (estimated) 1 Jun 12 1 Jan 13 1st Delivery To MITAC (estimated) LMI AEROSPACE PROPRIETARY 11 Integrated Design-Build Experience >Full Design & Development Responsibility: •Structural Design & Analysis to Civil & Military Requirements •Full test article and production development and test execution •Certification Test Support •ITAR Military program >Model-Based Design: •CATIA V5 with Teamcenter PLM >Supplier Management •Full supply chain management for procured items >Product Support: •MTBUR & MTBF Requirements •LRU Remove/Replacement Times •Manuals EMBRAER KC-390 Slat System - Oct 2011 LMI AEROSPACE PROPRIETARY 12 Add New Programs and Market Share Gains >Pursue new programs with both new and existing customers •Add new programs across Commercial, Military, Regional and Business Jet sectors •Aerostructures and Engineering segments have consistently added 4-6 new major programs per year >New design-build programs expected to require substantial initial investments in engineering and tooling •Satisfy stringent ROI requirement >Potential long-term commitment of in-house design resources may be necessary LMI AEROSPACE PROPRIETARY 13 Diversified Revenues Across Aerospace Sectors Disciplined diversification strategy designed to protect LMI from downturns in any single sector (1)Sector revenue breakdown based on financials for the 12-month period ended December 31, 2011 Eliminations for the 12-month period totaled $1.6 million and spread ratably across sector percentages FY 2011 Engineering Services Revenue - $87.5m FY 2evenue - $254.0m Regional and Business Jet Large Commercial Aircraft Military Aircraft Other (US$ in millions) LMI AEROSPACE PROPRIETARY 14 Growth through Acquisitions >Plan to acquire businesses with solid management teams and technical capabilities to continue expanding the complexity of our products •Composites and other non-metal products •High speed machining >Acquisition program from 1998 through 2009 resulted in 8 successfully acquired and integrated businesses •Broadened our breadth of engineering and manufacturing capabilities •Diversified our markets and programs served LMI AEROSPACE PROPRIETARY 15 LMI Programs Large Commercial Aircraft Military Aircraft Regional and Business Jet 767 Winglet Modification Boeing Structural Design 767 Tanker Sikorsky Cabin Assembly Fuselage Kit MJET >Wing/Wingbox Design >Fuselage/Empennage Design >Composite Design Expertise >Weight Improvement Studies >Tool Design and Fabrication >Rapid Prototyping and Test >Wing Skins and Components >Fuselage Skins and Components >Leading Edges >Winglet Leading Edge and Modification Kit >Structural Sheet Metal and Extruded Components >Detail Interior Components >Helicopter Components >Helicopter Assemblies >Housings and Assemblies for Gun Turrets >Avionics and Tactical Software Development >Winglet Design >Certification Planning and Support >Design for Manufacturing Cost Aerostructures Products Engineering Services G-650 G-550 Blackhawk Models CH-53K LMI Platform LMI AEROSPACE PROPRIETARY 16 History of Financial Success (US$ in millions) Revenue - Gross Profit Margin 24.2% - 25.3% SG&A - Interest Expense Tax Rate 35.3% D&A, Stock Comp. (US$ in millions) Aerostructures Engineering Services Revenue $186.0-$198.0 $96.0-$100.0 Gross Profit Margin 27.6%-28.8% 17.5 % - 18.5% SG&A $28.5-$29.1 $8.2-$8.6 Guidance for 2012 Revenue(1) Operating Income(1) (US$ in millions) Segment Guidance for 2012 LMI AEROSPACE PROPRIETARY 17 >Significant liquidity •$125 million revolver with additional $25 million in an accordion feature •Shelf registration on file with SEC (1) 2012E reflects midpoint of Company guidance as of May 7, 2012.EBITDA equals operating income plus depreciation, amortization, stock compensation expense and goodwill impairment (2) $125 million capacity (3) Excludes capital leases and equipment notes 12/31/11 3/31/12 Cash & Equivalents $ 7.9 $ 5.5 Drawn revolver(2) - - Net Debt(3) Undrawn revolver(2) Strong Cash Generation EBITDA(1) Current Net Debt and Revolver Capacity (US$ in millions) (US$ in millions) LMI AEROSPACE PROPRIETARY 18 Investment Highlights >Leading provider of design engineering services, structural assemblies, kits and components for aerospace and defense markets >Well-positioned on key programs with leading OEMs and Tier-1 market participants >Favorable long-term industry trends toward outsourcing engineering, production and assembly >Broad revenue / customer diversification >Demonstrated track record of strong financial performance >Growth strategy leverages existing programs, disciplined M&A approach and integrated design-build model >Experienced management team with an average of over 20 years’ experience and strong industry relationships
